Citation Nr: 1212161	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-23 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, Type II, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955; from November 1955 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for diabetes mellitus Type II, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus Type II was denied by the Board in a decision in April 2006; the Veteran did not appeal the Board's decision. 

2.  Evidence added to the record since April 2006 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.

3.  Recurrent tinnitus has been linked by VA medical opinion to the Veteran's service connected hearing loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for diabetes mellitus Type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  Recurrent tinnitus is proximately due to service connected hearing loss.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).
        

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The notification obligation in this case, to include the disability-rating and effective date elements of a service-connection claim, was accomplished by way of a letter from the RO to the Veteran dated in October 2009; the Veteran had ample opportunity to respond prior to issuance of the rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and service personnel records are associated with the file, as are post-service treatment records from VA and from those non-VA providers identified by the Veteran as having potentially relevant records.  The Veteran has received several VA audiological evaluations during the course of the appeal and has been afforded a hearing before the Board.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

Service connection for diabetes mellitus Type II was denied by an RO rating decision in May 2004.  The Veteran appealed, and the Board denied service connection by a decision in April 2006.  The Board's decision was based on a finding that the Veteran did not serve in the Republic of Vietnam within the meaning of controlling regulations, and there was no competent medical evidence relating the claimed disease to active service or to any incident therein.

The Veteran did not appeal the Board's decision, which is accordingly final. 38 C.F.R. § 20.1100. 

VA has learned that personnel whose service includes duties on or near the perimeter of bases including Udorn Royal Thai Air Force Base (RTAFB) anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.    

Evidence relevant to diabetes mellitus Type II received since April 2006 includes the Veteran's assertions, in his correspondence to the RO and his testimony before the Board, that his duties took him to the perimeter of Udorn RTAFB, where he contends he was exposed to herbicides.  The question of whether the Veteran served near the perimeter was not previously considered by the RO or by the Board.

To receive benefits associated with claimed herbicide exposure in Thailand, a veteran must show on a factual basis that he or she was exposed to herbicides during service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VA Public Health Bulletin: Thailand Military Bases and Agent Orange Exposure.  Further, the Veteran is competent to report on his activities during service, and as noted above the Veteran's statements are presumed to be credible for the purpose of establishing whether new and material evidence has been submitted.  See Justus, 3 Vet. App. 510, 513.

Because the new evidence relates to a previously-unestablished fact necessary to substantiate the claim (i.e., duties near the perimeter of Udorn RTAFB), it is material toward reopening the claim.  Shade, 24 Vet. App. 110.  The Veteran's appeal is granted to that extent.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Disability proximately due to or a result of service connected disability, shall be service connected.  38 C.F.R. § 3.310.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service personnel records show the Veteran performed duties as combat engineer (May 1953-April 1955); Communications Center Specialist (November 1955-May 1960); Switchboard Operator and Teletype Operator (May 1960-February 1966);  Tactical Switchboard Noncommissioned Officer in Charge (February 1966-August 1967); Communications Center Supervisor (August 1967-February 1969); Communications Center Specialist (February 1969-June 1969); Assistant Flight Leader (June 1969-July 1969); Communications-Electronics Operations Training Monitor (July 1969-February 1970); Communications Center Specialist (February 1970-March 1970); Communications Center Supervisor (March 1970-November 1971); and, Training Technician, Training Administrator and Training Noncommissioned Officer (November 1971-July 1975).

Service treatment records (STRs) are silent in regard to complaint of tinnitus.  The Veteran was occasionally treated for cerumen impaction but there is no indication of ear injury and no indication the Veteran was enrolled in the Hearing Conservation Program.

The Veteran had VA examinations in March 1976 (compensation and pension) and February 2003 (Agent Orange Registry).  The examiners noted no evidence of ear abnormalities or hearing loss; the examination reports are silent in regard to any complaint of current tinnitus.

The file contains an audiological evaluation by Kaiser Permanente in October 1997, which noted history of significant noise exposure in his current job working around machinery, although the Veteran also reported noise exposure in service due to airplanes and weapons firing.  The Veteran denied any current problem with tinnitus.

The file also contains a March 1999 examination report by Sacramento Ear, Nose and Throat Medical Group relating to the Veteran's claimed hearing loss.  The Veteran cited excessive noise exposure in service; he admitted 10 years exposure after service to construction noises but asserted that he had worn hearing protection during that time.  The examiner diagnosed current sensorineural hearing loss (SNHL) and stated an opinion that the vast majority of the Veteran's hearing loss was due to military noise exposure rather than occupational noise exposure.  The examination report is silent in regard to tinnitus. 

The Veteran had a VA audiological evaluation in April 2003 in which he reported hearing loss beginning 10-15 years prior to the examination.  The report is silent in regard to complaint of tinnitus.

A VA primary care (PC) integrated encounter note dated in February 2004 shows the Veteran had no current ear, nose or throat complaints.

The Veteran had another VA audiological evaluation in April 2007; on this occasion he endorsed occasional ringing tinnitus but stated it was not an issue.  The Veteran reported that service in the communications center involved exposure to noisy teletype machines and computers; he also endorsed exposure to generator noise when in the field and to engine noise in the motor pool.  After service he was a security guard at the Panama Canal and was around heavy equipment; he also worked underground construction and maintenance for Sacramento County but wore hearing protection during that job.  The audiologist did not diagnose current tinnitus.  The audiologist also stated an opinion that current hearing loss was not related to service.

The Board granted service connection for hearing loss in a decision issued in December 2008, based on determination that the March 1999 private medical opinion was more probative than the April 2007 VA audiological evaluation in regard to the etiology of hearing loss.  

In September 2009 the Veteran submitted a new claim for service connection for tinnitus, asserting he had ringing in the ears ever since service.

The file contains an audiological evaluation by Hearing Solutions in October 2009 in which he complained of tinnitus since discharge from service.  He reported hazardous in-service noise exposure associated with aircraft noise, gunfire, heavy equipment, communications center equipment and generators.  The audiologist diagnosed tinnitus and stated an opinion that at least some of the tinnitus was a result of noise exposure during service, although she did not provide a clinical rationale for that opinion.

The Veteran had another VA audiological evaluation in January 2010, performed by an audiologist who did not have access to the claims file.  In relevant part, the Veteran reported intermittent left-ear tinnitus that occurred only once per month and lasted several seconds.  The audiologist stated an opinion that tinnitus was not likely related to noise exposure in service, since the Veteran reported it only occurred intermittently.

The Veteran had yet another VA audiological evaluation in April 2011, this time by an audiologist who reviewed the claims file and medical records comprehensively.  When asked specifically about tinnitus, the Veteran stated he did not have enough tinnitus to be worth mentioning; he endorsed occasional tinnitus bilaterally that only occurred once every 6-7 months and not happened yet that year.  The audiologist diagnosed current diagnosis of SNHL and previous history of tinnitus.  The audiologist stated tinnitus is as likely as not a symptom associated with hearing loss but that it is less likely than not that tinnitus is due to military noise exposure.  The audiologist also stated the Veteran's description of tinnitus was most clinically consistent with non-pathologic tinnitus, which occurs in the general population and is not associated with noise exposure.

Thereafter the Veteran had another VA audiological evaluation in June 2011, conducted to resolve ambiguities in the April 2011 evaluation report.  Because the audiologist who performed the April 2011 evaluation was not available the Veteran was reexamined by a different audiologist.  The Veteran reported that his tinnitus was associated with diabetes mellitus, and that when his diabetes was placed under control his symptoms stopped.  The audiologist noted the Veteran asserted he did not have current tinnitus, and had not had tinnitus for one and one-half years.  The audiologist stated an opinion that tinnitus was not currently present and was not likely due to noise exposure in service; otherwise, the audiologist did not have the expertise to talk about other factors that could cause tinnitus.

In his November 2011 hearing before the Board the Veteran testified that he occasionally experienced ringing, chirping or hissing noise in his ears, most recently the night before the hearing but not daily.  The Veteran reported noise exposure during service in the form of communications center noise; after a shift in the communications center his head would still buzz for a few hours.  He also reported in-service generator noise and aircraft engine noise.  He stated he complained often during service of ear pain and ringing but was never noted in service to have tinnitus.    

On review of the evidence above the Board finds the criteria to establish service connection for tinnitus secondary to hearing loss are met.  

The Veteran has variously asserted that tinnitus began during service, and he is considered to be competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the earliest clinical notation of any complaint of tinnitus occurs in April 2007, many years after discharge from service, and in fact the Veteran denied tinnitus in October 1997.  He has also on several occasions denied continuous tinnitus and was found on several audiological evaluations to not have current tinnitus.  The Board accordingly finds the medical and lay evidence of record disproves continuous tinnitus since discharge from service.  However, VA's Schedule of Rating Disabilities provides compensation benefits for tinnitus, recurrent, (Diagnostic Code 6260), which is what is described in this record.  (It periodically manifests itself.)  Moreover, while not shown to be present since service, and the majority of the medical opinions do not relate it to noise exposure in service, one opinion links it to the Veteran's hearing loss, which is service connected.  Given that opinion is not contradicted by any other opinion, and with the resolution of any reasonable doubt in favor of the Veteran, this presents a basis to conclude the Veteran's recurrent tinnitus is proximately due to, or the result of his service connected hearing loss.  Accordingly, service connection may be granted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Board has reopened the claim of entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides in Thailand.

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403.  

Accordingly, the case is REMANDED to the RO or AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO/AMC should advise the Veteran of the evidence required to show exposure to herbicides while serving in Thailand.  The RO/AMC should also perform any additional development action deemed warranted, consistent with VA Manual provisions, including M21-1MR.

2.  Then, the RO/AMC should adjudicate the claim for service connection for diabetes mellitus on the merits.

3.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


